Citation Nr: 1745086	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  08-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to June 28, 2010, and 20 percent thereafter from June 29, 2010 to April 11, 2016, for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an increased rating in excess of 40 percent from April 12, 2016, for degenerative disc disease of the lumbar spine.  

3.  From October 1, 2006, to April 11, 2016, entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy of right leg due to lumbar spine surgery.  

4.  From April 12, 2016, entitlement to a rating of 20 percent for L5-S1 radiculopathy of right leg due to lumbar spine surgery.  

5.  From November 13, 2009, to April 11, 2016, entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery.

6.  From April 12, 2016, entitlement to a rating of 20 percent for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to September 1980 and the United States Coast Guard from February 1991 to September 2006.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2009, the Veteran testified at a Travel Board Hearing before Judge Susan Toth.  A transcript of that hearing is of record.  Judge Toth is longer working at the Board.  By correspondence dated February 2017, the Veteran was informed that he had 30 days to request a hearing with a different judge.  No request was received.  

In January 2016, the Board remanded the Veteran's claims to the RO to: 1) send a copy of the November 2014 supplemental statement of the case to the Veteran; 2) obtain recent VA medical records; 3) obtain the Veteran's VA vocational rehabilitation file; and 4) conduct a VA examination regarding the Veteran's claims.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From October 1, 2006, to June 28, 2010, the Veteran's degenerative disc disease of the lumbar spine is characterized by pain and non-compensable limitation of motion, but not by forward flexion of 85 degrees or less, ankylosis, or muscle spasm or guarding.  

2.  From June 29, 2010, to April 11, 2016, the Veteran's degenerative disc disease of the lumbar spine is characterized by forward flexion greater than 30 degrees but not greater than 60 degrees, but not by ankylosis or forward flexion of 30 degrees or less.  

3.  From April 12, 2016, the Veteran's degenerative disc disease of the lumbar spine is characterized by forward flexion of 30 degrees or less but not by ankylosis.  

4.  From October 1, 2006, to April 11, 2016, the Veteran's L5-S1 radiculopathy of right leg due to lumbar spine surgery is characterized by mild, incomplete paralysis, but not by moderate, incomplete paralysis or worse.  

5.  From April 12, 2016, the Veteran's L5-S1 radiculopathy of right leg due to lumbar spine surgery is characterized by moderate, incomplete paralysis, but not by moderately severe, incomplete paralysis or worse.

6.  From November 13, 2009, to April 11, 2016, the Veteran's L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery is characterized by mild, incomplete paralysis, but not by moderate, incomplete paralysis or worse.

7.  From April 12, 2016, the Veteran's L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery is characterized by moderate, incomplete paralysis, but not by moderately severe, incomplete paralysis or worse.


CONCLUSIONS OF LAW

1.  From October 1, 2006, to June 28, 2010, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5243-5242 (2016).

2.  From June 29, 2010, to April 11, 2016, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5243-5242 (2016).

3.  From April 12, 2016, the criteria for a disability rating of 40 percent, but no greater, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5243-5242 (2016).

4.  From October 1, 2006, to April 11, 2016, the criteria for a disability rating in excess of 10 percent for radiculopathy of right leg due to lumbar spine surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  From April 12, 2016, the criteria for a disability rating of 20 percent, but no greater, for L5-S1 radiculopathy of right leg due to lumbar spine surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

6.  From November 13, 2009, to April 11, 2016, the criteria for a disability rating in excess of 10 percent for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

7.  From April 12, 2016, the criteria for a disability rating of 20 percent, but no greater, for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Degenerative Disc Disease of the Lumbar Spine

In February 2007, the RO granted the Veteran service connection for degenerative disc disease of the lumbar spine at an initial rating of 10 percent under Diagnostic Code 5243-5242 from October 1, 2006, the day after the Veteran left service.  The Veteran is appealing that decision.  The RO has since granted the Veteran a staged rating of 20 percent from June 29, 2010, the date of a subsequent VA examination.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from October 1, 2006.  38 C.F.R. § 3.400(o).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The evidence prior to June 29, 2010, is consistent with an initial rating of 10 percent.  A November 2006 VA examination indicates forward flexion of 90 degrees and "normal posture and gait without the use of any assistive devices."  The Veteran regularly reports chronic back pain prior to June 29, 2010.  Normal forward flexion of the spine with pain is consistent with the 10 percent rating that the Veteran is assigned prior to June 29, 2010.  See 38 C.F.R. § 4.59.  

The evidence from June 29, 2010, to April 11, 2016, is consistent with a rating of 20 percent.  A June 29, 2010 VA examination indicates forward flexion of 55 degrees, "[n]o cane or crutch," "[n]o limp, no device," and "[n]o physician recommended bed rest."  An April 2012 VA back examination reveals forward flexion of 75 degrees, with painful motion beginning at 70 degrees.  That examination also reports no ankylosis, no incapacitating episodes due to intervertebral disc syndrome, and no guarding or muscle spasms.  Forward flexion of 55 degrees is consistent with the 20 percent rating that the Veteran is assigned for this time period.  The lack of evidence of incapacitating episodes means that the Veteran would not be entitled to a higher rating under Diagnostic Code 5243.

The Veteran regularly reports back pain from June 29, 2010, to April 11, 2016.  See November 2015 VA medical note; February 2013 VA emergency care note; August 2012 VA medical note.  Unfortunately, pain itself is insufficient to justify a rating in excess of 20 percent under the mechanical application of the General Rating Formula for Diseases and Injuries of the Spine.    

An April 12, 2016 VA examination notes forward flexion of 25 degrees with no ankylosis.  This is consistent with a 40 percent rating from the date of that examination.  The examination also notes no physician-prescribed bed rest due to intervertebral disc syndrome.  This means that the Veteran would not be entitled to a higher rating under Diagnostic Code 5243.

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence prior to June 29, 2010, does not support an additional increased rating under DeLuca.  The November 2006 VA examiner indicates "[n]o joint instability, no flare-ups, no DeLuca criteria" and "[n]o pain on motion . . . ."  A March 2007 private medical record states: "No instability is demonstrated with flexion or extension."  This evidence strongly weighs against an additional increased rating under DeLuca.  

The only apparent evidence supporting an increased rating for this time period is increased pain during flare-ups, based on an August 2009 VA medical note that states: "Pain is low-level continual with exacerbations."  But since the Veteran is already being specifically compensated for pain during this period of time, compensating the Veteran for pain a second time under DeLuca would amount to the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  Taken together, the evidence prior to June 29, 2010, weighs against an additional increased rating under DeLuca.  

The evidence from the June 2010 VA examination does not support an additional increased rating DeLuca.  That examination states that there is "[n]o diminution with repetitive testing" and "no painful motion, spasm, [or] weakness."  The Veteran's "joints have no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use."  There are "no DeLuca criteria on repetitive testing of active [range of motion]."  This evidence weighs strongly against an additional increased rating under DeLuca.  

Regarding flare-ups, the June 2010 VA examination indicates chronic pain and flare-ups "every 10-14 days for about 30 minutes" that are relieved by pain medication.  But there are "no spine related effects on [the Veteran's] ability to function in his/her usual occupation or routine daily activities, including walking."  Based on these statements, the loss of function due to flare-ups appears to be minimal.  Taken together, the evidence of painful motion and the weak evidence of loss of function during flare-ups are less weighty than the June 2010 evidence described above.  The Veteran is not entitled to an additional increased rating under DeLuca.  

Similarly, the evidence contained in the April 2012 VA examination does not support an additional increased rating under DeLuca.  That examination reveals pain and tightening during flare-ups, which happens once a month and appears to be alleviated by pain pills.  The Veteran is able to perform repetitive-use testing, with no additional limitation in range of motion afterwards.  There is functional loss after repetitive use, as reflected by "[l]ess movement than normal" and "[p]ain on movement."    

Given the low incidence of flare-ups, the fact that the Veteran can perform repetitive-use testing without loss in range of motion, and what appears to be only minimal functional loss, the evidence in the April 2012 VA examination weighs against an additional increased rating under DeLuca.  The Board further notes that the Veteran's forward flexion during this examination was 70 degrees, which is consistent with only a 10 percent rating during this time period (the Veteran is assigned 20 percent, based on the June 2010 VA examination).  This means that an additional increase under DeLuca in conjunction with the April 2012 measurement of forward spinal flexion would not provide the Veteran with a rating in excess of the 20 percent rating that he is already assigned for this time period.  

From April 2016, the Veteran is rated at the maximum rating under the General Rating Formula for Diseases and Injuries of the Spine based on limitation of motion.  Under such circumstances, a higher rating is not available under DeLuca.  Johnston, 10 Vet. App. at 85.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Radiculopathy of the Right Lower Extremity and the Left Lower Extremity

In February 2007, the RO granted the Veteran service connection for L5-S1 radiculopathy of the right leg due to lumbar spine surgery at an initial rating of 10 percent under Diagnostic Code 8520 from October 1, 2006, the day after the Veteran left service.  The Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from October 1, 2006.  38 C.F.R. § 3.400(o).

In November 2011, the RO granted the Veteran service connection for L5-S1 radiculopathy of the left lower extremity due to lumbar degenerative disc disease at an initial rating of 10 percent under Diagnostic Code 8520.  The Veteran is appealing that decision.  The rating for the left lower extremity is effective from November 13, 2009, the date from which the RO determined that there was an implied claim for this condition based on a VA medical note indicating "intermittent paresthesias along the left lateral aspect of the foot."  Because the claim is an initial claim, the Board will consider evidence of symptomatology from November 13, 2009.  38 C.F.R. § 3.400(o).  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to November 13, 2009, the Veteran's right leg radiculopathy is consistent with the 10 percent initial rating that he is currently assigned.  A November 2006 VA examination reveals "occasionally radiating pain down into the right lateral thigh and posterior calf and foot."  The fact that the pain is only "occasional" is more consistent with a "mild" disorder than a "moderate" disorder.  In an April 2005 private medical record, the Veteran again notes right leg pain, but the doctor states that "[n]erve conduction studies of both lower extremities are normal."  In a December 2007 VA medical note, the Veteran reports "constant low back pain," but only "numbness/tingling down right leg and foot."  During the May 2009 hearing, the Veteran reveals that his right leg pain is "unbearable" due to his 90 minute drive to the VA, but also states: "sometimes [the pain] is unbearable."  In other words, unbearable pain is not chronic.  Consistent with this last statement, in a May 2009 VA EMG consult note written two weeks after the VA hearing, the Veteran describes "constant numbness lateral aspect of the right leg and foot" and "occasional weakness of the right ankle dorsifexors," but does not indicate pain or that his right leg radiculopathy symptoms impede his ability to function.  

The Veteran first complains of "chronic right [lower extremity] pain" in a June 2009 VA neurology consult, but at a level of 4/10, and "not associated with any weakness or numbness."  The VA doctor also states that the Veteran "had a recent EMG that was read as relatively normal."  Consistent with this, an August 2009 VA anesthesia pain consult indicates that the Veteran's pain is "low level continual with exacerbations," and does not apparently affect employment.  

Given the sporadic nature of the Veteran's right leg symptoms, the low magnitude of the Veteran's right leg pain, and the Veteran's ability to functional normally, the evidence prior to November 13, 2009, is must consistent with mild, incomplete paralysis, supporting a disability rating of 10 percent.  

From November 13, 2009, to April 12, 2016, radiculopathy symptoms for both extremities are consistent with a 10 percent rating based on mild, incomplete paralysis.  In November 2009, in addition to right foot pain, the Veteran indicates pain in his left foot "with certain motions or positions."  In the June 2010 VA examination, the Veteran notes "pain all day every day" with "permanent numbness in the right lateral calf" and "some numbness in the left," but "[n]o weakness."  In May 2011, a VA medical doctor reports "no objective evidence of the left sided radiculopathy," but states that this does not change of the validity of the November 2009 diagnosis.  

During the April 2012 VA back examination, the Veteran "describes occasionally developing pain in a sciatic distribution involving lower back into thighs at times."  That examination contains findings of no constant pain for either lower extremity, no intermittent pain for either lower extremity, no paresthesis and numbness for the left lower extremity, and only moderate paresthesias and numbness for the right lower extremity.  Consistent with this, in describing the impact on the Veteran's ability to work, the examiner notes "constant pain in lower back," but only "numbness into right lower extremity."  A sensory examination reveals normal sensation for both thighs, normal sensation for the left lower leg/ankle, and normal sensation for the left foot/toes.  There is decreased sensation for the right lower leg/ankle and right lower foot/toes.  

The Veteran also reports radiating leg pain in VA medical records dated February 2013 and November 2015.  A June 2015 VA medical note states: "Neuro - no weakness."  

From November 13, 2009, to April 12, 2016, the Veteran's radiculopathy symptoms continue to oscillate, with apparent regular asymptomatic periods.  The Veteran reports chronic pain in June 2010.  But in April 2012 he states that the pain is only "occasional," and the VA examiner makes specific findings of no chronic pain for either extremity and no intermittent pain for either extremity.  Similarly, while the Veteran describes "permanent numbness in the right lateral calf" during the June 2010 VA examination, the April 2012 VA examination indicates only moderate paresthesias and numbness.  For the left extremity only, a November 2009 VA medical note indicates pain only "with certain motions or positions," a May 2011 VA medical note indicates no radiculopathy symptoms, and the April 2012 VA examination characterizes the Veteran's left extremity radiculopathy as essentially asymptomatic.  There are reports of leg pain in February 2013 and November 2015 VA records, but no reports in the June 2015 VA record.  Given the regular incidence of asymptomatic periods and the specific findings in the April 2012 VA examination, the Veteran's radiculopathy of both extremities from November 13, 2009, to April 12, 2016, is best characterized by mild, incomplete paralysis, which is consistent with a 10 percent rating.  

The Veteran is entitled to a 20 percent rating from April 12, 2016, based on moderate symptomatology as reported in a VA back examination of that date.  For both extremities, that examination reveals moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  This is consistent with moderate, incomplete paralysis of both extremities.  A "severe" classification is not supported by this examination, given the finding that his condition "does not preclude limited duty or sedentary employment."  Consistent with this, a Financial Status Report received in March 2016 states that the Veteran has been working with the South Carolina Department of Transportation since January of 2008.  For these reasons, the Veteran is entitled to a 20 percent rating from April 12, 2016.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.


ORDER

From October 1, 2006, to June 28, 2010, entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  

From June 29, 2010, to April 11, 2016, entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  

From April 12, 2016, entitlement to a rating of 40 percent for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

From October 1, 2006, to April 11, 2016, entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy of right leg due to lumbar spine surgery is denied.  

From April 12, 2016, entitlement to a rating of 20 percent for L5-S1 radiculopathy of right leg due to lumbar spine surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 13, 2009, to April 11, 2016, entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery is denied.

From April 12, 2016, entitlement to a rating of 20 percent for L5-S1 radiculopathy of left lower extremity due to lumbar spine surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


